DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application and preliminary amendment both filed on 09/24/2020.
Claims 21-40 have been added.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 09/24/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.













Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-31, 33-38, and 40  are rejected under U.S.C. 103 as being unpatentable over Traasdahl et al. (USPGP 2013/0124309 A1), hereinafter TRAASDAHL, in view of Liu et al. (USPGP 2014/0122697 A1), hereinafter LIU.

Claims 21, 29, 36:
TRAASDAHL as shown below discloses the following limitations:
receiving, from a plurality of devices, a plurality of requests for content; (see at least paragraph 0026)
extracting, from each of the plurality of requests, an address and a unique identifier associated with the respective device; (see at least paragraphs 0004, 0026, 0046)
determining a first address for which requests were received over a predetermined time period; (see at least paragraph 0076)
identifying at least one pair of devices linked to the determined first address; (see at least paragraph 0076)
determining whether the pair of devices are linked to a second address over the predetermined time period; (see at least paragraph 0076)
calculating a probability that the pair of devices are associated with a common user based at least in part on whether the pair of devices are linked to the second address; (see at least paragraphs 0046, 0049)
comparing the calculated probability to one or more thresholds; (see at least paragraphs 0048, 0061)
prompting a user to either confirm a characteristic of a prior browsing session or to log-in to an account associated with the common user based on the comparison of the calculated probability to the one or more thresholds. (see at least paragraph 0026, 0047)
TRAASDAHL does not specifically disclose calculating a probability… comparing the calculated probability to one or more thresholds.  However, LIU, in at least paragraphs 0004, 0006, 00074, 0023, and 0046 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of TRAASDAHL with the technique of LIU because, “Content item slots can be allocated to content sponsors as part of a reservation system, or in an auction. For example, content sponsors can provide bids specifying amounts that the sponsors are respectively willing to pay for presentation of their content. In turn, an auction can be run, and the slots can be allocated to sponsors according, among other things, to their bids and/or the relevance of the sponsored content to content presented on a page hosting the slot or a request that is received for the sponsored content. The content can then be provided to the user or user device based on the received request. Some users may use multiple devices to access content.” (LIU: paragraph 0003). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 22, 30, 37:
The combination of TRAASDAHL/LIU discloses the limitations as shown in the rejections above.  TRAASDAHL further discloses:
if the calculated probability exceeds a first threshold, prompting a user to confirm a characteristic of a prior browsing session; 
if the calculated probability exceeds a second threshold, prompting the user to log-in to an account associated with the common user.
See at least paragraphs 0048 and 0061.
Claims 23, 25, 26, 33, 34, 40:
The combination of TRAASDAHL/LIU discloses the limitations as shown in the rejections above.  TRAASDAHL further discloses:
for each additional address with which the pair of devices are linked to, increasing the probability that the pair of devices are associated with a common user.
wherein calculating a probability that the pair of devices are owned or operated by a common user comprises: 
determining, for each pair of devices, whether the pair of devices initiated a web event at the address at a time period when users are statistically likely to be at home; 
weighting web events that occur when users are statistically expected to be at home less heavily, when calculating the probability, than web events that occur at time periods when users are statistically likely to be away from home.
wherein calculating a probability that the pair of devices are owned or operated by a common user comprises: 
determining, for each pair of devices, whether the pair of devices initiated a web event at the address at a time period when users are statistically likely to be at home; 
weighting web events that occur when users are statistically expected to be at home at least as heavily, when calculating the probability, as web events that occur at time periods when users are statistically likely to be away from home.
See at least paragraphs 0026 and 0031.
Claim 27:
The combination of TRAASDAHL/LIU discloses the limitations as shown in the rejections above.  TRAASDAHL further discloses:
inferring, from each of the plurality of requests, a device type and local time associated with each request;
further calculating a probability that the pair of devices are owned or operated by a common user based on inferred device type and local time associated with the request of each device.
See at least paragraphs 0046 and 0049.

Claims 28, 35:
The combination of TRAASDAHL/LIU discloses the limitations as shown in the rejections above.  TRAASDAHL further discloses:
accessing, in a database, demographic or browsing history information generated from the common user's use of a first device of the pair of devices, the demographic or browsing history information being stored in the database in relation to the unique identifier; 
identifying, based on the demographic or browsing history information, content to display at a second device of the pair of devices, 
wherein the demographic or browsing history information is synchronized and associated with the common user's first device and the common user's second device.
See at least paragraphs 0047 and 0058.

Claims 31, 38:
The combination of TRAASDAHL/LIU discloses the limitations as shown in the rejections above.  TRAASDAHL further discloses wherein the probability is determined at least in part by incorporating at least one second probability that the pair of devices are associated with a common user calculated over a second predetermined time period.  See at least paragraphs 0026 and 0031.


Claims 24, 32, and 39 are rejected under U.S.C. 103 as being unpatentable over TRAASDAHL/LIU and further in view of Examiner’s OFFICIAL NOTICE.

Claims 24, 32, and 39:
The combination of TRAASDAHL/LIU discloses the limitations as shown in the rejections above.  TRAASDAHL/LIU does not specifically disclose:
normalizing the probability and the second probability; 
combining the probability and the second probability to create an combined probability; 
calculating an overall probability that the pair of devices are associated with a common user based at least in part on the combined probability.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the statistical arts to normalize, combine, and calculate probabilities.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of TRAASDAHL/LIU with the technique of statistical analysis because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Sheldon, John. MULTI-DEVICE OWNERSHIP: IMPLICATIONS FOR RETAILERS AND CONSUMERS (NOVEMBER, 2013).  Retrieved online 02/24/2018.  http://www.mytotalretail.com/item/multi-device-ownership/. “The study revealed some surprises that suggest consumers’ approach to managing their shopping process with multiple devices isn’t “one size fits all.” While consumers have individual preferences, they also have distinct patterns of how, when, and why they reach for devices when browsing and making purchases. These subtle nuances are pivotal to understanding how consumers use their multiple devices for both online and offline shopping, and reveal key insights for retailers to increase conversion during the holidays and throughout the year.”
DrayTek.  Vigor2960 Dual-WAN Security Firewall User’s Guide. (October 29, 2014).  Retrieved online 06/17/2020.  https://data.kommago.nl/files/pdf/draytek_vigor_2960_handleiding.pdf
“A Virtual Private Network (VPN) is an extension of a private network that encompasses links across shared or public networks like an Intranet. A VPN enables you to send data between two computers across a shared public Internet network in a manner that emulates the properties of a point-to-point private link. The DrayTek Vigor2960 Series VPN router supports Internet-industry standards technology to provide customers with open, interoperable VPN solutions such as X.509, DHCP over Internet Protocol Security (IPsec) up to 500 tunnels, and Point-to-Point Tunneling Protocol (PPTP).”







Foreign Art:
ALLAN et al. (WO 3105446 A1) discloses, “A method for controlling a plurality of devices is provided which comprises the steps of: connecting the devices to a network through a socket which comprises a network interface component and a device interface component; assigning an internet protocol (IP) address to each device; administering the functions of the network by means of a central network server; and providing controller means for controlling at least one of the devices; such that device control signals and device data signals can pass over the network.  A system is also provided to implement the method.  In addition, a socket and socket gang for connection of a device to a network, a device controller and methods for controlling devices connected to the network are provided.”
HIRANO et al. (JP 2015/225413 A). “To allow learning of a profile estimation model at high speed. A learning word notation origin creation part 22 creates a word notation origin for each of learning documents which are created by plural learning users.  A learning part 23 learns plural learning models on the basis of teacher data and the created word notation origins.  A co-occurrence probability calculation part 24 between profiles calculates co-occurrence probability for each combination of plural profile attributes on the basis of the teacher data.  A score correction part 25 corrects each calculated
co-occurrence probability so as to correspond to a magnitude relation of a value which indicates relationship between the word notation included in the plural learning models and attribute value of the profile attribute, and a range of the value.  A model coupling part 27 creates a profile estimation model on the basis of the learned plural learning models, and each corrected co-occurrence probability.”
MAO, XIAODONG.  (WO 2052394 A1).  A method and system are provided in which a speech recognition system and one or more other input modalities are run in parallel.  The system is especially useful in easing the Chinese input obstruction due to the difficulty of conforming Chinese ideograms to typical processor system input devices.  The system allows a user to concurrently input information using different modalities.  For example, a user may input spoken words and written characters (or data through other modalities).  Each modality produces a list of possible words and their probability of being the input.  If the most probable possible word is the same for both modalities then it is selected as the input.  If not, an acoustic profile of the most probable speech input or an average acoustic profile of the possible speech inputs is used to validate a possible word of the other modalities or present a list of more probable possibilities to the user.  The user may modify the written characters (or other input) from the provided possibilities.  In this way the differing input modalities do not interfere with each other, but instead complement each other.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).












Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)